DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitation of “a determining unit” with “determine” and “an obtaining unit” with “obtain” recited in claims 5 – 6 invokes the 112 (f). The Specification discloses a control unit, which is a computer or like. 
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Fukuda (US 2019/0145913 A1) is determined to be the closest art, teaching in Fig. 1 a method of inspecting a membrane-electrode assembly 10, comprising: 
obtaining an X-ray transmission image via 1 by applying X-rays to the membrane- electrode assembly; and determining whether a foreign matter having a size equal to or larger than a predetermined value is included in the membrane-electrode assembly as disclosed in paragraph [0048], however, the prior art of record fails to teach or reasonably suggest:
according to a brightness reduction amount in each of pixels of the X-ray transmission image obtained, while referring to a correlative relationship between the size of the foreign matter measured in a planar direction of the membrane-electrode assembly, and the brightness reduction amount in the X-ray transmission image.
With respect to independent claim 3, as discussed above, the prior art of record fails to teach or reasonably suggest a  method of inspecting a membrane-electrode assembly, comprising: 
obtaining a thickness of a foreign matter measured in a thickness direction of the membrane-electrode assembly, in each of pixels of the X-ray transmission image, according to a brightness reduction amount in each of the pixels of the X-ray transmission image, while referring to a correlative relationship between the thickness of the foreign matter and the brightness reduction amount in the X-ray transmission image, and specifying a shape of an object imaged in the X-ray transmission image, using the thickness in each of the pixels; and determining whether the foreign matter is included in the membrane-electrode assembly, based on the shape.
With respect to independent claims 5 – 6, because of the same allowable subject matter as in claims 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884